
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11


STOCK AGREEMENT


        THIS AGREEMENT, dated as of December     , 2001, by and among Allen H.
Vogel ("Employee"), and Equinox Business Credit Corp., a New Jersey corporation
(the "Corporation).

        WHEREAS, the Corporation is authorized to issue up to 200 shares of
common stock, no par value per share ("Common Stock"), and is not authorized to
issue any other class of capital stock;

        WHEREAS, there are currently 100 shares of Common Stock issued and
outstanding;

        WHEREAS, in consideration of Employee's entering into an employment
agreement with the Corporation simultaneously herewith (as such agreement may
hereafter be amended, the "Employment Agreement") and his providing services to
the Corporation pursuant thereto, the Corporation has agreed, subject to the
terms and conditions contained herein, to issue to Employee such number of
shares of its capital stock such that, immediately after issuance, Employee will
own 19% of all of the Corporation's issued and outstanding shares of capital
stock;

        NOW THEREFORE, the parties hereto agree as follows:

        A.    ISSUANCE OF SHARES.    

        In consideration of Employee's entering into the Employment Agreement
and his providing services to the Corporation pursuant thereto, the Corporation
hereby agrees to issue to Employee 23.46 shares (collectively, the "Shares") of
its Common Stock, constituting 19% of all of its issued and outstanding shares
of capital stock after issuance.

        B.    REPRESENTATION REGARDING PURCHASE OF SHARES.    

        Employee understands and agrees that his investment in the Shares is not
a liquid investment. In particular, he recognizes, acknowledges and agrees that
he must bear the economic risk of investment in his Shares for an indefinite
period of time, since the Shares have not been registered under the Securities
Act of 1933, as amended (the "Act"), or applicable state securities laws (the
"Sate Acts"), and therefore cannot be transferred or sold unless either they are
subsequently registered under the Act and applicable State Acts, or an exemption
from registration is available and a favorable opinion of counsel to that effect
is obtained. Employee agrees that the certificate or certificates representing
his Shares will bear a legend to the foregoing effect.

        C.    RESTRICTIONS ON TRANSFER OF SHARES.    

        1.    Transfer of the Shares.    Except as otherwise provided in this
Agreement, Employee may not transfer any interest in nor create any lien on his
Shares, voluntarily or involuntarily by operation of law or otherwise, except a
transfer to EquiFin, Inc., a Delaware corporation and the owner of 81% of the
issued and outstanding shares of the Corporation ("EquiFin"), the Corporation or
to a member of the Shareholder's Immediate Family. Immediate Family means
spouse, issue, spouses of issue and any trust for the principal benefit of any
of the foregoing. Any Shares so transferred shall remain subject to the terms of
this Agreement. A person who is included in the Immediate Family as a spouse of
a member of the Immediate Family ceases to be included in the Immediate Family
upon the effective date of a divorce from, or annulment of the marriage to, such
member, and any Shares held by such individual shall promptly be transferred
back to Employee or the member of Employee's Immediate Family from whom they
were received or another member of Employee's Immediate Family.

        Any attempt to transfer an interest in Shares owned by Employee in
violation of this Agreement shall be ineffective and the Corporation shall
refuse to register such Shares in the name of the transferee.

        1.    Will Provisions.    Employee (and natural persons who may succeed
to the ownership of his Shares, including, without limitation, members of his
Immediate Family) agrees to maintain in

--------------------------------------------------------------------------------




effect at all times a will providing for transfer of the Shares only in
accordance with the terms of this Agreement and directing his executor or other
administrator of his personal property to execute all documents and to take all
other appropriate action to effectuate the purposes of this Agreement.

        3.    Legend.    Employee agrees that his Shares shall have inscribed
thereon the following legend (in addition to the legend referred to in
Section B): "Ownership and transfer of the Shares represented by this
certificate are subject to, and such Shares may be held, sold, assigned,
pledged, hypothecated or otherwise disposed of or encumbered only in accordance
with the terms and conditions of certain Stock Agreement dated as of
December    , 2001, between the Corporation and the registered holder, as
amended from time to time, a copy of which is on file at the offices of the
Corporation."

        4.    Transfer to Employees.    Notwithstanding the foregoing or
anything else to the contrary contained herein, Employee shall have the right to
transfer any or all of the Shares to employees of the Corporation, subject to
each of such employees executing an agreement relating to such Shares that is
mutually acceptable to Employee and the Corporation, in each of their sole and
absolute discretion.

        D.    FORFEITURE OF SHARES.    If Employee's employment is terminated by
the Corporation pursuant to Section 9(c) of his Employment Agreement, or
otherwise terminated "for cause" as such term is defined in any subsequent
employment agreement between the Corporation and Employee, or Employee
terminates his employment in breach of said Employment Agreement (or any
subsequent employment agreement), then the Shares shall immediately be
forfeited, be deemed to no longer be outstanding and Employee and members of his
Immediate Family shall return the certificate or certificates for the Shares to
the Corporation for cancellation.

        E.    OPTIONS TO PURCHASE AND SELL SHARES.    

        1.    Five Year Call Option.    From and after the date hereof through
December     , 2006 (being five years after the commencement date of the
Employment Agreement), the Corporation or EquiFin shall have the right to
purchase all, but not less than all, of Employee's and his Immediate Family's
Shares (the "Five Year Call Option") for the "Five Year Call Option Purchase
Price" (as hereinafter defined) if Employee terminates his employment by the
Corporation, other than in breach of the Employment Agreement (in which case his
Shares will be forfeited pursuant to Paragraph E) or the Corporation's breach of
the Employment Agreement (in which case the Corporation will forfeit its Five
Year Call Option). Chip—What happens if the Corporation terminates Allen in
accordance with the Agreement, including if the Corporation elects not to renew,
can it buy Allen out? [Notwithstanding the foregoing or anything else to the
contrary contained herein, the Corporation shall not have the right to exercise
the Five Year Call Option if Employee terminates his employment after having
given written notice to the Corporation of a policy or practice that the
Corporation has initiated which obstructs the Employee from, in his reasonable
opinion, carrying out his responsibilities under his Employment Agreement and
the Corporation, or EquiFin, fails to remedy such policy or practice to
Employee's reasonable satisfaction within a period of four months after such
notice.] Chip—We should discuss the bracketed portion. The Five Year Call Option
must be exercised within a period of 120 days after the termination of
Employee's employment by the Corporation.

        2.    Put Option.    Subject to Employee having been employed by the
Corporation for a period of at least five years, Employee and his Immediate
Family, acting together, shall have the right to sell all, but not less than
all, of their Shares to the Corporation (the "Put Option") for the "Post Five
Year Option Purchase Price" (as hereinafter defined), if the Employment Period
has ended other than as a result of (i) the Corporation's termination thereof
pursuant to Section 9(c) of the Employment Agreement or otherwise "for cause" as
provided in a subsequent employment

2

--------------------------------------------------------------------------------




contract with the Corporation or (ii) Employee's termination of his employment
in breach of the Employment Agreement or any subsequent employment contract. The
Put Option must be exercised within a period of 120 days (the "Put Option
Election Period") after the termination of Employee's employment.
Notwithstanding the foregoing or anything else to the contrary contained herein,
if Employee has not elected to exercise the Put Option within the Put Option
Election Period, the Corporation shall have the option (the "Post Five Year Call
Option") for a period of 30 days after the expiration of the Put Option Election
Period to elect to purchase all, but not less than all, of Employee's and his
Immediate Family's Shares for the Post Five Year Option Purchase Price. Chip-
Should the Corporation have the foregoing in any event? Should it just have the
option if it is Allen who terminated the employment relationship?

        CHIP—What if EquiFin is selling all of its shares of the Corporation?
Any right or obligation for Allen to sell?

        3.    The Five Year Call Option Purchase Price.    The "Five Year Call
Option Purchase Price" shall equal the product of (i) the Employee's percentage
ownership of the capital stock of the Corporation on the date of exercise of the
Five Year Call Option , multiplied by (ii) the Corporation's net worth as of the
end of the Corporation's fiscal quarterly period immediately preceding the date
of Employee's termination of employment (the "Termination Quarterly Period").
For purposes of clause (ii), the net worth of the Corporation shall be
consistent with its net worth as reflected in EquiFin's Quarterly Report or
Annual Report (if the Termination Quarterly Period was the fourth quarter of the
Corporation's fiscal year) filed with the Securities and Exchange Commission
with respect to, or that otherwise includes, the Termination Quarterly Period,
if at the date of the exercise of the Five Year Call Option, EquiFin is required
to file such reports.

        4.    The Post Five Year Option Purchase Price.    The "Post Five Year
Option Purchase Price" shall equal the product of (i) the Employee's percentage
ownership of the capital stock of the Corporation on the date of exercise of the
Put Option or the Post Five Year Call Option, multiplied by (ii) the
Corporation's "Value" (as hereinafter defined) as of the last day of Employee's
employment by the Corporation. For purposes of this Agreement, "Value" shall
mean the purchase price that a willing buyer would pay to a willing seller for
all of the capital stock of the Corporation in an arms length transaction. The
Employee and the Corporation shall attempt to agree on the Value of the
Corporation as of the date of Employee's termination of employment (the
"Termination Date"), but if they are unable to agree within a period of 30 days
(the "Value Agreement Period") after the exercise of the Put Option or Post Five
Year Call Option, as applicable, then the Value of the Corporation as of such
date shall be promptly submitted for determination by a qualified [Further
define qualified] business appraiser to be selected by Employee and the
Corporation or, if they do not agree on such an appraiser within 30 days of the
end of the Value Agreement Period (the "Appraiser Agreement Period"), each of
the Employee and the Corporation shall select a qualified business appraiser
within 30 days of the end of the Appraiser Agreement Period, and the Value of
the Corporation shall be the average of the Values of the Corporation as of the
Termination Date as determined by each of such appraisers. The Value of the
Corporation as determined in accordance with the foregoing provisions shall be
binding upon each of Employee and the Corporation (the date the Value of the
Corporation is determined pursuant to the foregoing provisions is hereinafter
referred to as the "Valuation Date"). In the event the Corporation and Employee
agree on a single appraiser, the Corporation and the Employee shall each bear
one-half of the fees and expenses of the appraiser. In the event, they cannot
agree on a single appraiser, then they will each bear the fees and expenses of
the appraiser chosen by them. Each of Employee and the Corporation shall be
entitled to receive copies of the final appraisal report or opinion prepared by
the appraiser (in the case a single

3

--------------------------------------------------------------------------------




appraiser has been agreed upon) or appraisers (if each of Employee and the
Corporation selects an appraiser).

        5.    Manner of Payment of Five Year Call or Post Five Year Option
Purchase Price.    Both the Five Year Call Option Purchase Price and the Post
Five Year Option Purchase Price shall be payable by delivery of a promissory
note (the "Note"), bearing interest at the prime rate on the "Closing Date" (as
defined in Paragraph F 6 immediately below), as published by the Wall Street
Journal, and providing for a single balloon payment of the entire purchase
price, and all accrued interest thereon, on the first anniversary of the Closing
Date. The Note shall be in such form and contain such other provisions as the
Corporation shall determine in its reasonable discretion and shall expressly
permit EquiFin to assume all or any portion of the Corporation's obligations
under the Note and to pay for the obligation assumed by delivering shares of
EquiFin's common stock, so long as such shares are (x) then traded on a national
securities exchange or on NASDAQ or any other comparable system, or (y) are
otherwise publicly traded securities. For purposes of determining the number of
such shares to be delivered as payment of all or a portion of the Five Year Call
or Post Five Year Option Purchase Price, such shares shall be assigned a value
equal to the average of the "Reported Prices" (as hereinafter defined) of
EquiFin's common stock for the 20 trading days immediately preceding the
maturity date of the Note. For purposes of this Agreement, "Reported Price" for
each day means the last reported sales price of EquiFin's common stock regular
way, or in case no such reported sale takes place on such day, the average of
the closing bid and asked prices regular way for such day, in each case on the
principal national securities exchange on which shares of EquiFin's common stock
are listed or admitted to trading or, if not so listed or admitted to trading,
the average of the closing bid and asked prices of EquiFin's common stock as
reported by the NASDAQ or any comparable system or if not approved for quotation
by NASDAQ or any comparable system, the average of the closing bid and asked
prices as furnished by two members of the National Association of Securities
Dealers, Inc. selected from time to time by EquiFin for that purpose.

        6.    Manner of Exercise of Five Year Call Option, Put Option and Post
Five Year Call Option.    The Five Year Call Option, the Put Option and the Post
Five Year Call Option are exercisable by the party exercising the option by
delivering written notice of exercise to the other party (in the case of the
Corporation's exercise of its Five Year Call Option or its Post Five Year Call
Option, this will include delivering written notice to Employee's Immediate
Family members who are record holders of Shares). The closing of the sale of
Shares pursuant to the exercise of any such option shall be at the offices of
the Corporation on a mutually satisfactory business day (the "Closing Date").
The closing with respect to the exercise of the Five Year Call Option shall be
within the later of (i) 30 days after the notice of exercise thereof has been
delivered, or (ii)15 days after the completion of EquiFin's consolidated
financial statements for the Termination Quarterly Period, or in the event the
Termination Quarterly Period is the fourth quarter of EquiFin's fiscal year,
15 days after the completion of EquiFin's consolidated financial statements for
its fiscal year containing the Termination Quarterly Period, and the filing of
such financial statements with the Securities and Exchange Commission pursuant
to a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K, or any
comparable form. The closing with respect to the exercise of the Put Option or
Post Five Year Call Option shall be within 30 days of the Valuation Date.
Delivery of certificates or other instruments evidencing the Shares being
purchased or sold pursuant to the exercise of the Five Year Call Option, Put
Option or Post Five Year Call Option duly endorsed for transfer to the
Corporation shall be made on the Closing Date against delivery of the Note.

        7.    Agreement to Transfer EquiFin Common Stock in accordance with
Securities Laws.    Employee understands that the shares of EquiFin's common
stock he and members of his Immediate Family may receive as a result of the
exercise of the Five Year Call Option, the Put Option or the Post Five Year Call
Option will not, upon his or their receipt, be registered under the Act or State
Acts,

4

--------------------------------------------------------------------------------




and, therefore, will not be able to be transferred or sold unless either they
are subsequently registered under the Act and applicable State Acts, or an
exemption from registration is available and a favorable opinion of counsel to
that effect is obtained. The shares of EquiFin's common stock that are delivered
as a result of the exercise of any of the foregoing options shall bear a legend
to the foregoing effect. Employee and members of his Immediate Family receiving
such shares shall acquire them for their own account, for investment purposes
only and not with a view to, or for resale in connection with, any
"distribution" thereof for purposes of the Act. Employee and members of his
Immediate Family receiving shares of EquiFin's common stock upon exercise of the
Five Year Call Option, the Put Option or the Post Five Year Call Option shall
execute such documents and instruments as EquiFin shall reasonably request in
order to comply with applicable Federal and state securities laws.

        8.    Registration Rights.    In the event EquiFin assumes all or a
portion of the Note and pays all or a portion of the amounts thereunder by
delivery of shares of its common stock, EquiFin will agree, as soon as
practicable and in any event within six months of the maturity date of the Note,
to use its best efforts to (i) prepare and file under the Act, a registration
statement relating to the resale of the shares of EquiFin's common stock that
are issued upon exercise of the Five Year Call Option, the Put Option or the
Post Five Year Call Option (the term "registration statement" as used herein
being deemed to include any form which may be used to register a distribution of
securities to the public for cash); (ii) prepare and file with the appropriate
state blue sky authorities the necessary documents to register or qualify such
shares of EquiFin's common stock in such states as Employee or Employee's
Immediate Family members shall reasonably request; and (iii) use its best
efforts to cause such registration statement to become effective and to keep
such registration statement and state blue sky filings current and effective for
a period of two years after the Closing Date.

        All expenses in connection with preparing and filing any such
registration statement (and any registration or qualification under the blue sky
laws of the states in which the offering will be made under such registration
statement) shall be borne in full by EquiFin or the Corporation, except that the
underwriting commissions, discounts and expenses attributable to such shares of
EquiFin's common stock so registered and the fees and disbursements of counsel,
if any, to the holders of such shares shall be borne by such holders. EquiFin
may include other securities in any such registration statement.

        Each holder of such shares of EquiFin's common stock shall be required
to complete, execute and deliver all such documents and undertakings as EquiFin
may reasonably request in connection with such registration including those
which it deems necessary or desirable for purposes of compliance with applicable
federal and state securities laws. EquiFin's obligations as set forth above with
respect to each holder of such shares are contingent on such holder's
satisfaction of his or its obligations set forth above.

        F.    MISCELLANEOUS.    

        1.    Remedies.    The parties hereto shall be entitled to exercise all
rights provided herein or granted by law, including recovery of damages, and
will be entitled tp specific performance of their rights under this Agreement.
The parties agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach of the provisions of this Agreement and
each party hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

5

--------------------------------------------------------------------------------

        2.    Notices.    All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier or air courier guaranteeing overnight
delivery:

a)if to the Corporation addressed to it at:

with a copy to:

EquiFin, Inc.
1011 Highway 71
Spring Lake, New Jersey 07762
Attention, Walter M. Craig, Jr.
Fax No: 732-282-1811

b)Employee addressed to him at

Allen H. Vogel
11 Bunker Hill Run
East Brunswick, New Jersey 08816
Fax No. 732-238-2491

        All such notices and communications shall be deemed to have been duly
given: when delivered by hand if personally delivered; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; or the next business day, if timely delivered to an
air courier guaranteeing overnight delivery.

        3.    Counterparts.    This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        4.    Headings.    The headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning hereof.

        5.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the internal substantive laws of the State of New
Jersey, disregarding all principles of conflicts of laws and the like.

        6.    Severability.    In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

        7.    Entire Agreement.    This Agreement, together with the Employment
Agreement, is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, disregarding all prior and contemporaneous agreements or understandings.

        8.    Interpretation.    When the context in which words are used in
this Agreement indicates that such is the intent, singular words shall include
the plural and vice versa and masculine words shall include the feminine and the
neuter genders and vice versa. The term EquiFin shall include any successor
entity by merger or otherwise or any entity purchasing all of the Corporation's
capital stock then owned by EquiFin.

        9.    Successors.    Except as otherwise provided in this Agreement, all
provisions of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by and against the

6

--------------------------------------------------------------------------------




respective heirs, executors, administrators, personal representatives,
successors and assigns of the parties.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

  EQUINOX BUSINESS CREDIT CORP.               By:      

--------------------------------------------------------------------------------

    Name:
Title:              

--------------------------------------------------------------------------------

Allen H. Vogel

7

--------------------------------------------------------------------------------



QuickLinks


STOCK AGREEMENT
